Exhibit 10.49

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT is made by and between Inuvo, Inc., a Nevada
corporation (the “Company”) and each purchaser identified on the signature pages
hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”). The Company and the Purchasers are hereinafter
collectively referred to as the “Parties.”

This offering (the “Offering”) of up to 16,800,000 shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) at an
Offering price of $0.25 per Share (the “Per Share Purchase Price”) on a “best
efforts” basis is being made pursuant to (a) an effective Registration Statement
on Form S-3, File No. 333-139979, filed by the Company with the Securities and
Exchange Commission (the “Commission”) including the prospectus contained
therein (the “Base Prospectus”) which became effective as of January 26, 2007
(the “Effective Date”), and such amendments and supplements thereto as may have
been required to the date of this Agreement, and (b) a prospectus supplement
(the “Prospectus”) containing certain supplemental information regarding only
the Shares and the terms of the Offering that has been or will be filed with the
Commission and delivered to the Purchaser or made available to the Purchaser by
the filing by the Company of an electronic version thereof with the Commission.
When used in this Agreement, the term “Registration Statement” means the
Registration Statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A of the published rules and regulations (the “Rules and
Regulations”) under the Securities Act of 1933, as amended (the “Securities
Act”) adopted by the Securities and Exchange Commission (the “Commission”), as
amended and/or supplemented to the date of this Agreement, including the Base
Prospectus.  The term “Prospectus” as used in this Agreement means the
prospectus, in the form in which it is to be filed with the Commission pursuant
to Rule 424(b) of the Rules and Regulations. Any reference herein to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the last to occur of the Effective Date or the
date of the Prospectus, and any reference herein to the terms “amend,”
“amendment,” or “supplement” with respect to the Registration Statement or the
Prospectus shall be deemed to refer to and include (i) the filing of any
document under the Exchange Act after the Effective Date or the date of the
Prospectus, as the case may be, which is incorporated by reference and (ii) any
such document so filed.

In connection with the Offering, the Parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.1

Subscription. On the Closing Date (as hereinafter defined), upon the terms and
subject to the conditions set forth herein, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, up to the number of
Shares set forth on the signature page hereto (the “Purchaser’s Share Amount”).
Concurrent with the execution of this Agreement, each Purchaser shall deliver to
the Company to 15550 Lightwave Drive, Third Floor, Clearwater, Florida, 33760,
Attention: Gail L. Babitt, Chief Financial Officer:

(a)

an executed copy of this Agreement; and

(b)

an executed copy of the Escrow Agreement, the form of which is attached hereto
as Exhibit A and incorporated herein by such reference; and

In addition, each purchaser shall deliver to Schneider Weinberger & Beilly, LLP,
the escrow agent (“Escrow Agent”), via wire transfer, an amount equal to the
Purchaser’s Share Amount times the Per Share Purchase Price (the “Purchaser’s
Subscription Amount”) to the following coordinates:





1




--------------------------------------------------------------------------------

ABA 067009646

Mellon United National Bank

1801 North Military Trail

Boca Raton, Florida 33431

To the Benefit of Schneider Weinberger & Beilly LLP

IOTA Trust Account

Account No.: 0225002500

Regarding Inuvo, Inc. and [INSERT SUBSCRIBER’S NAME]

Section 1.2

Closing.  

(a)

Upon satisfaction of the covenants and conditions set forth in Section 1.3, the
Closing shall occur at the offices of the Company or such other location as the
Parties shall mutually agree (the “Closing Date”) at which time the Company
shall deliver or cause to be delivered to each Purchaser the following:

(i)

this Agreement duly executed by the Company; and

(ii)

a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver via the Depository Trust Company
Deposit Withdrawal Agent Commission System (“DWAC”) Shares equal to such
Purchaser’s Share Amount, registered in the name of such Purchaser.

(b)

Concurrent with the Closing, the Purchaser’s Subscription Amount as deposited in
escrow pursuant to the Escrow Agreement shall be immediately released to the
Company without any further action by the Purchaser or the Company.

(c)

Each Purchaser acknowledges and agrees that the subscription for the purchase of
Shares by such Purchaser pursuant to the terms of this Agreement and the Escrow
Agreement is irrevocable when made and that the sale shall close pursuant to its
terms without any further action by the Purchaser providing that the closing
conditions set forth in Section 1.3 hereof are satisfied on or before
January 15, 2010.

(d)

In the event of over subscriptions to the Shares, the Company reserves the right
to limit the number of Shares purchased by each Purchaser, or to re-allocate the
Shares among the Purchasers, in the Company’s sole discretion.

Section 1.3

Closing Conditions.

(a)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

the Company shall have entered into definitive agreements with Wachovia Bank,
N.A. to modify the existing loan and credit facilities upon terms and conditions
satisfactory to the Company which terms and conditions shall include (1) an
extension of the maturity date of the revolving credit note and term note to no
earlier than March 1, 2011; (2) setting the aggregate borrowing capacity at no
less than $9.0 million; (3) future required principal reduction limited to( i)
net cash proceeds from the divestiture of any subsidiaries and (ii) not more
than 25% of capital raised after July 31, 2010; and (4) limiting principal
payments of no more than $160,000 per month on the term note and primary
mandatory reductions to no more than $1.1 million, in addition to the amounts in
clause (3) above (the “Wachovia Condition”);

(ii)

the accuracy in all material respects on the Closing Date of the representations
and warranties of the Purchasers contained herein (unless as of a specific date
therein); and

(iii)

all obligations, covenants and agreements of each Purchaser required to be





2




--------------------------------------------------------------------------------

performed at or prior to the Closing Date shall have been performed.

(b)

The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

(iii)

from the date hereof to the Closing Date, trading in the Company’s Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market as hereinafter defined (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Shares at the Closing. “Trading
Market” means any of the following markets or exchanges on which the Company‘s
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

If any of the conditions to closing set forth in this Section 1.3 are not
satisfied or individually waived in writing by a Purchaser on or before 5 p.m.,
local time, on January 15, 2010, the sale of the Shares pursuant to this
Agreement will not be consummated, the Purchaser’s Subscription Amount shall be
returned to the Purchaser pursuant to the terms of the Escrow Agreement and this
Agreement shall automatically terminate as to such Purchasers who have not
provided a written waiver without any further action of the Parties.

Section 1.4

Expenses.

Except as expressly set forth in this Agreement, the Escrow Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder (collectively, the “Transaction Documents”) to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all fees of its Transfer
Agent, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchasers and shall pay up to $12,500 in legal
fees of the Purchasers.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1.

Purchaser Representations and Warranties.

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

(a)

Organization; Authority. Such Purchaser is either an individual or an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The





3




--------------------------------------------------------------------------------

execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. The Transaction Documents to which
it is a party have been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except to the extent that the enforceability hereof
or thereof may be limited by (A) bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect and affecting the rights
of creditors generally, (B) limitations upon the power of a court to grant
specific performance or any other equitable remedy, or (C) a finding by a court
of competent jurisdiction that the indemnification provisions herein are in
violation of public policy.

(b)

Own Account. Such Purchaser is acquiring the Shares as principal for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting such Purchaser’s right to sell the Shares in compliance
with applicable federal and state securities laws). Such Purchaser is acquiring
the Shares hereunder in the ordinary course of its business.

(c)

Purchaser Status. At the time such Purchaser was offered the Shares, it was, and
as of the date hereof it is, either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange.

(d)

Experience of Such Purchaser. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Such Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

(e)

No Short Position. Other than consummating the transactions contemplated
hereunder, such Purchaser has not, nor has any individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (collectively, a “Person”)
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales
(as defined in Rule 200 of Regulation SHO under the Exchange Act but which shall
not be deemed to include the location and/or reservation of borrowable shares of
Common Stock), of the securities of the Company during the period commencing as
of the time that such Purchaser first received a term sheet (written or oral) of
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other Persons party
to this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or





4




--------------------------------------------------------------------------------

warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

(f)

Purchases by Affiliates. Each Purchaser acknowledges his understanding that the
Shares being sold in this Offering may be purchased by executive officers,
directors and principal stockholders of the Company.

The Company acknowledges and agrees that the representations contained in
Section 2.1 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

Section 2.2.

Company Representations and Warranties.

The Company hereby represents, warrants and covenants to each Purchaser as
follows:

(a)

The Company has been duly organized and is validly existing as a corporation in
good standing under the laws of its state of incorporation. The Company is duly
qualified or licensed and in good standing as a foreign corporation in each
jurisdiction in which its ownership or leasing of any properties or the
character of its operations requires such qualification or licensing and where
failure to so qualify would have a material effect on the Company. The Company
has all requisite corporate power and authority, and all material and necessary
authorizations, approvals, orders, licenses, certificates and permits of and
from all governmental regulatory officials and bodies to own or lease its
properties and conduct its businesses as described in the Registration Statement
and Prospectus and the Company is doing business in compliance with all such
authorizations, approvals, orders, licenses, certificates and permits and all
federal, state and local laws, rules and regulations concerning the business in
which it is engaged except where the failure so to do business in compliance
would not have a material adverse effect on the business of the Company. The
disclosures herein and in the Registration Statement and Prospectus concerning
the effects of federal, state and local regulation on the Company’s business as
currently conducted and as contemplated are correct in all material respects and
do not omit to state a material fact. The Company has all corporate power and
authority to enter into this Agreement and to carry out the provisions and
conditions hereof and thereof, and all consents, authorizations, approvals and
orders required in connection herewith and therewith have been obtained or will
have been obtained prior to each Closing Date. No consent, authorization or
order of, and no filing with, any court, government agency or other body is
required for the issuance of the Shares pursuant to this Agreement except with
respect to applicable federal and state securities laws.

(b)

The authorized capital of the Company is as set forth in the Company’s latest
annual report on Form 10-K for the year ended December 31, 2008 and quarterly
report for the quarter ended September 30, 2009 as filed by the Company with the
Commission, each of which is incorporated herein by this reference. Since
September 30, 2009, the Company has not issued any securities, other than Common
Stock of the Company issued pursuant to the exercise of stock options previously
outstanding under the Company’s stock option plans or the issuance of Common
Stock pursuant to employee stock purchase plans. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance in all material respects with U.S. federal and state
securities laws. None of the outstanding shares of Common Stock was issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company, except for such
rights as may have been fully satisfied or waived. There are no authorized or
outstanding shares of capital stock, options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those described above
or accurately described in the Registration Statement or Prospectus. The
description of the Company’s stock option, stock bonus and other stock





5




--------------------------------------------------------------------------------

plans or arrangements, and the options or other rights granted thereunder, as
described in the Registration Statement and the Prospectus, accurately and
fairly present in all material respects the information required to be shown
with respect to such plans, arrangements, options and rights.  

(c)

This Agreement and the attachments hereto have been duly and validly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company, enforceable in accordance with their respective terms, except to
the extent that the enforceability hereof or thereof may be limited by (A)
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect and affecting the rights of creditors generally, (B) limitations
upon the power of a court to grant specific performance or any other equitable
remedy, or (C) a finding by a court of competent jurisdiction that the
indemnification provisions herein are in violation of public policy. The Shares
have been duly authorized and, when paid for in accordance with the terms of
this Agreement, will be validly issued, fully paid and non-assessable; all
corporate action required to be taken for the authorization, issue and sale of
such securities has been duly and validly taken and the Shares are not and will
not be subject to the preemptive rights of any stockholder of the Company.

(d)

The Company has good and marketable title to, or valid and enforceable leasehold
estates in, all items of real and personal property owned or leased by it, free
and clear of all liens, claims, encumbrances, security interests and defects of
any material nature whatsoever, except as may be set forth in the Registration
Statement or Prospectus.

(e)

There is no litigation or governmental proceeding pending or threatened against,
or involving the properties or business of, the Company which the Company
believes would materially adversely affect the value or the operation of the
properties or the business of the Company, except as set forth in the
Registration Statement or Prospectus.

(f)

The financial statements of the Company contained in the Registration Statement
or Prospectus fairly present the financial position and the results of
operations of the Company at the dates and for the periods to which they apply,
and such financial statements have been prepared in conformity with generally
accepted accounting principles, consistently applied throughout the periods
involved. The financial statements, together with the related notes and
schedules, included or incorporated by reference in the Registration Statement
and the Prospectus comply in all material respects with the Securities Act, the
Exchange Act, the Rules and Regulations and the rules and regulations under the
Exchange Act. No other financial statements or supporting schedules or exhibits
are required by the Securities Act or the Rules and Regulations to be described,
or included or incorporated by reference in the Registration Statement or the
Prospectus. Grant Thornton LLP and Blackman Kallick LLP, who have audited
certain financial statements and related schedules included or incorporated by
reference in the Registration Statement and the Prospectus are independent
registered public accounting firms as required by the Securities Act and the
Rules and Regulations and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”). Except as pre-approved in accordance with the
requirements set forth in Section 10A of the Exchange Act, Grant Thornton LLP
and Blackman Kallick LLP have not been engaged by the Company to perform any
“prohibited activities” (as defined in Section 10A of the Exchange Act).

(g)

There has been no material adverse change in the condition or prospects for
commercialization of the Company, financial or otherwise, as of the latest dates
as of which such condition or prospects, respectively, are set forth in the
Registration Statement or Prospectus and the outstanding debt, the property and
the business of the Company each conforms in all material respects to the
descriptions thereof contained therein.

(h)

The Company is not in violation of its Articles of Incorporation, as amended
(the “Articles of Incorporation”), or Bylaws. Neither the execution and delivery
of this Agreement nor the issuance of the Shares nor the compliance by the
Company with the terms and provisions contained herein has conflicted with or
will conflict with, or has resulted in or will result in a breach of, any of the





6




--------------------------------------------------------------------------------

terms and provisions of, or has constituted or will constitute a default under,
or has resulted in or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any indenture, mortgage, deed of trust, note, loan or credit agreement
or any other agreement or instrument evidencing an obligation for borrowed
money, or any other agreement or instrument to which the Company is subject; nor
will such action result in any violation of the provisions of the Articles of
Incorporation or the Bylaws of the Company, or any statute or any order, rule or
regulation applicable to the Company of any court or of any federal, state or
other regulatory authority or other government body having jurisdiction over the
Company; except for any conflict, breach, default, lien, charge or encumbrance
which does not have a material and adverse effect on the Company, any of its
business, property or assets, or any transactions contemplated hereby.

(i)

All taxes which are due and payable from the Company have been paid in full, and
the Company does not have any material tax deficiency or claim outstanding,
assessed or proposed against it.

(j)

Subsequent to the dates as of which information is given in this Agreement or
the Registration Statement or Prospectus, and except as may otherwise be
indicated or contemplated herein or therein, the Company has not (A) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money, in excess of $250,000 in the aggregate, except pursuant to the
customary terms of the financing agreements with Wachovia Bank, N.A., or (B)
entered into any transaction other than in the ordinary course of business, or
(C) declared or paid any dividend or made any other distribution on or in
respect of its capital stock.

(k)

The Company owns or possesses, free and clear of all liens or encumbrances and
rights thereto or therein by third parties, the requisite licenses or other
rights to use all trademarks, service marks, copyrights, service names, trade
names, patents, patents applications and licenses necessary to conduct and
material to its business (including, without limitation any such licenses or
rights described herein as being owned or possessed by the Company), and there
is no material claim or action by any person pertaining to, or proceeding,
pending or threatened, which challenges the exclusive rights of the Company with
respect to any trademarks, service marks, copyrights, service names, trade
names, patents, patent applications and licenses used in the conduct of the
Company’s businesses (including, without limitation, any such licenses or rights
described herein or in the Registration Statement or Prospectus as being owned
or possessed by the Company); the Company’s current products, services and
processes do not and will not infringe on any patents currently held by third
parties.

(l)

Other than as may be disclosed in the Registration Statement or Prospectus, the
Company is not under any obligation to pay any material royalties or fees of any
kind whatsoever to any third party with respect to technology it has developed,
used, employs or intends to use or employ.

(m)

This Agreement does not contain any untrue statement of a material fact or omit
to state any material fact required to be stated herein or necessary to make the
statements herein, in light of the circumstances under which they were made, not
misleading. All statements of material facts herein (including, without
limitation, any attachment, exhibit or schedule hereto or thereto) are true and
correct as of the date hereof and will be true and correct on the Closing Date.

(n)

Neither the Company, nor to the best of its knowledge any of its officers,
directors, employees or agents, nor any other person acting on behalf of the
Company has, directly or indirectly, given or agreed to give any money, gift or
similar benefit (other than legal price concessions to customers in the ordinary
course of business) to any customer, supplier, employee or agent of a customer
or supplier, or official or employee of a customer or supplier, or official or
employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who is or may be in a position to help or hinder the
business of the Company (or assist it in connection with any actual or proposed
transaction) which (A) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (B) if not given in
the past, might have had a materially adverse effect on the assets, business
operations of the





7




--------------------------------------------------------------------------------

Company as reflected in any of the financial statements included in the
Registration Statement and Prospectus, or (C) if not continued in the future,
might adversely affect the assets, business, operations or prospects of the
Company.

(o)

The Company is in material compliance with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it as of the Closing Date. Except as set
forth in the Registration Statement and Prospectus, the Company (including its
consolidated subsidiaries) maintains a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as may be set forth in the Registration Statement and
Prospectus, the Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Rules and Regulations. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(p)

Except as set forth in the Prospectus Supplement, no brokerage or finder’s fees
or commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.

(q)

The Company is subject to and in compliance in all material respects with the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and is
listed on NYSE Amex, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from NYSE
Amex, nor has the Company received any notification that the Commission or NYSE
Amex is contemplating terminating such registration or listing. The Company has
taken all necessary actions to ensure that it is in compliance with all
applicable corporate governance requirements set forth in the NYSE Amex Rules
and Company Guide. No consent, approval, authorization or order of, or filing,
notification or registration with, NYSE Amex is required for the listing and
trading of the shares of Common Stock on NYSE Amex, expect for the filing of an
additional listing application for the Shares with NYSE Amex. Assuming the
accuracy of the Purchasers’ representations and warranties set forth in
Section 2.1, no approval of the shareholders of the Company under the rules and
regulations of NYSE Amex is required for the Company to issue and deliver to the
Purchasers the Shares.

(r)

Anything in this Agreement or elsewhere herein to the contrary notwithstanding
(except for Sections 2.1(e) and 3.6 hereof), it is understood and acknowledged
by the Company that: (i) none of the Purchasers have been asked by the Company
to agree, nor has any Purchaser agreed, to desist from





8




--------------------------------------------------------------------------------

purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Shares for any specified term; (ii) past or future open market or other
transactions by any Purchaser, specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Company’s Common Stock, and (iv) each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities at various times
during the period that the Purchaser owns the Shares purchased hereunder, and
(z) such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

(s)

The Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii) compensation paid to the finder described
in the Prospectus Supplement.

(t)

The Company has prepared and filed the Registration Statement in conformity with
the requirements of the Securities Act and the Rules and Regulations. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations.

(u)

The conditions to the use of Form S-3 in connection with the Offering and sale
of the Shares as contemplated hereby have been satisfied. The Registration
Statement meets, and the Offering and sale of the Shares as contemplated hereby
complies with, in all material respects, the requirements of Rule 415 under the
Securities Act (including, without limitation, Rule 415(a)(4) and (a)(5) of the
Rules and Regulations).

(v)

No order preventing or suspending the use of the Prospectus has been issued by
the Commission, and no proceeding for that purpose or pursuant to Section 8A of
the Securities Act has been instituted or, to the knowledge of the Company,
threatened by the Commission, and each Prospectus, at the time of filing
thereof, conformed in all material respects to the requirements of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(w)

At the time the Registration Statement became effective, at the date of this
Agreement and at the Closing Date, the Registration Statement conformed and will
conform in all material respects to the requirements of the Securities Act and
the Rules and Regulations and did not and will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; the
Prospectus, at the time the Prospectus was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain an
untrue statement of a





9




--------------------------------------------------------------------------------

material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(x)

The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Prospectus, when such documents become effective or are filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(y)

The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act.

ARTICLE III

OTHER AGREEMENTS OF THE PARTIES

Section 3.1

Furnishing of Information. For a period of six (6) months from the Closing Date,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act even if the
Company is not then subject to the reporting requirements of the Exchange Act.

Section 3.2

Integration. The Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Shares for purposes of the rules and regulations of any Trading Market such that
it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

Section 3.3

Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed for a period of at least six (6) months from the
Closing Date, and concurrently with the Closing, the Company shall apply to list
or quote all of the Shares on such Trading Market and promptly secure the
listing of all of the Shares on such Trading Market. The Company further agrees,
if the Company applies to have the Common Stock traded on any other Trading
Market, it will then include in such application all of the Shares, and will
take such other action as is necessary to cause all of the Shares to be listed
or quoted on such other Trading Market as promptly as possible. The Company will
then take all action reasonably necessary to continue the listing and trading of
its Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.

Section 3.4

Equal Treatment of Purchasers. No consideration (including any modification of
any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.





10




--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

(a)

The Company hereby agrees to indemnify and hold harmless each Purchaser, their
stockholders, directors, partners, employees, agents, attorneys and each Person,
if any, who controls such Purchaser, against any and all losses, claims, damages
or liabilities to which such Purchaser or any such Person may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained herein, in the Registration Statement, in the Prospectus, in the
Transaction Documents or in any statement made to or in any filing with the
Commission or to or with any state securities commission, bureau or office
(including any amendments thereto), or arise out of or based upon the omission
or alleged omission to state herein or therein a material fact required to be
stated herein or therein or necessary to make the statements herein or therein
not misleading (unless such statements are made or omitted in reliance upon and
in conformity with written information furnished to the Company with respect to
such Purchaser by such Purchaser expressly for use herein or therein or any
amendment hereof or supplement hereto), or any violation by the Company of the
Securities Act or state “blue sky” laws, or any breach by the Company of its
obligations, representations or warranties hereunder and/or (ii) provided that
the impact on the Company is material, the Company’s failure to (A) maintain a
system of internal accounting controls sufficient to provide reasonable
assurance as to the matters described in (i) through (iv) of Section 2.2 (o)
above and/or (B) the Company’s failure to establish disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Rules and
Regulations.

(b)

Promptly after receipt by an indemnified party under subparagraph (a) of the
notice of commencement of any action covered by subparagraph (a), such
indemnified party shall within five (5) business days notify the indemnifying
party of the commencement thereof; the omission by one indemnified party to so
notify such indemnifying party shall not relieve the indemnifying party of its
obligations hereunder except to the extent such indemnifying part has been
materially prejudiced by such omission, shall not relieve the indemnifying party
of its obligation to indemnify any other indemnified party that has given such
notice and shall not relieve the indemnifying party of any liability outside of
this indemnification. In the event that any action is brought against the
indemnified party, and it shall notify the indemnifying party in a timely
manner, the indemnifying party will be entitled to participate in such action
and, to the extent it may desire, to assume and control the defense thereof with
counsel chosen by it. After notice from the indemnifying party to such
indemnified party of its election to so assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under such
subparagraph for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof, but the indemnified
party may, at its own expense, participate in such defense by counsel chosen by
it without, however, impairing the indemnifying party’s control of the defense.
Notwithstanding anything to the contrary contained herein, the indemnified party
shall have the right to choose its own counsel and control the defense of any
action, all at the reasonable expense of the indemnifying party, if (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such action at the expense
of the indemnifying party, (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to such indemnified party to have charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) such indemnified party shall have reasonably conclude that
there may be defenses available to such indemnified party that differ from the
defenses available to the indemnifying party (in which case the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party), in any of which events such reasonable fees and
expenses of one additional counsel (for all indemnified parties) shall be borne
by the indemnifying party (in the case of the Purchasers, one additional counsel
for the Purchasers. No settlement of any action or





11




--------------------------------------------------------------------------------

proceeding against an indemnified party shall be made without the consent of the
indemnified party, which consent shall not be unreasonably withheld.

ARTICLE VI

NOTICES

Any notice, request, instruction, or other document required by the terms of
this Agreement, or deemed by any of the Parties hereto to be desirable, to be
given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, mailed by registered or certified mail,
postage prepaid, with return receipt requested, or sent by facsimile
transmission to the addresses of the Parties set forth below each Party’s
signature on this Agreement. The persons and addresses set forth below each
Party’s signature on this Agreement may be changed from time to time by a notice
sent as aforesaid. If notice is given by personal delivery or overnight delivery
in accordance with the provisions of this Article, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail in accordance with the
provisions of this Article, such notice shall be conclusively deemed given upon
receipt and delivery or refusal. If notice is given by facsimile transmission in
accordance with the provisions of this Article, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.

ARTICLE VII

MISCELLANEOUS

(a)

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Florida applicable to contracts made and to be
performed entirely therein, without giving effect to the rules of conflicts of
law. The Parties agree that the courts of the County of Pinellas County, State
of Florida shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein shall be the venue and exclusive proper forum
in which to adjudicate any case or controversy arising either, directly or
indirectly, under or in connection with this Agreement and the parties further
agree that, in the event of litigation arising out of or in connection with this
Agreement in these courts, they will not contest or challenge the jurisdiction
or venue of these courts. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

(b)

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns.

(c)

This Agreement represents the entire agreement between the Parties relating to
the subject matter hereof, superseding any and all prior to contemporaneous oral
and prior written agreements and understandings. This Agreement may not be
modified or amended nor may any right be waived except by a writing signed by
the party against whom the modification or waiver is sought to be enforced.

(d)

The warranties, representations and covenants of the Company and the Purchaser
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing.

(e)

The captions and headings contained herein are solely for convenience of
reference and do not constitute a part of this Agreement.

(f)

There are no unlicensed finder fees owed in connection with the sale of the
Shares.





12




--------------------------------------------------------------------------------

(g)

Each of the attachments hereto is hereby incorporated herein as if each of such
attachments were fully set forth herein in its entirety. Each of such
attachments is hereby expressly made a part of this Agreement.

(h)

The terms of the Offering may only be amended or modified by the agreement of
the Company and each Purchaser subscribing for the Shares.

(i)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The Parties agree that this Agreement may be executed by
facsimile signatures or other electronic means and such signatures shall be
deemed originals.

[SIGNATURE PAGE APPEARS ON FOLLOWING PAGE]





13




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date
indicated below.

Name of Purchaser: ________________________________________________________

Signature of Authorized Signatory of Purchaser:
_________________________________

Name of Authorized Signatory: _______________________________________________

Title of Authorized Signatory: ________________________________________________

Date:

___________________________________________________________________

Email Address of Authorized Signatory:_________________________________________

Facsimile Number of Authorized Signatory:
_________________________________________

Address for Notice of Purchaser:




Address for Delivery of Share for Purchaser (if not same as address for notice):







Subscription Amount: $_________________

Shares: _________________




EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

SUBSCRIPTION ACCEPTED THIS ____ DAY OF DECEMBER 2009.

INUVO, INC.




By:

_______________________

Richard K. Howe/Gail L. Babitt

President and CEO/Chief Financial Officer








14


